Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on August 5, 2022.
Claims 1, 12, and 20 are amended.
Claims 5, 10, 16-19, 21-23, and 25-26 are canceled.
Claim 27 is added.

Allowable Subject Matter
Claims 1-4, 6-9, 11-15, 20, 24, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a protruding body that protrudes radially outwardly from a second arcuate surface relative to a longitudinal axis of the arcuate wall; wherein the protruding body has a concave wall that defines the concave recess and a hollow cavity that opposes the concave wall and is open to the first surface of the arcuate wall
a nozzle holder body has a radial wall at an end of the pocket and an opposite the radial wall, and the spray nozzle has a radial surface that against the radial wall in the longitudinal direction; and wherein the radial wall defines a notch having a radius that is less than a radius of the pocket, and the spray nozzle has a tip end received by the notch, and wherein the radial wall has a nozzle retaining surface that is engageable with the radial surface of the spray nozzle, and an end surface that opposes the nozzle retaining surface and is engageable with a  corresponding radially protruding surface of the percussive tool
a concave recess that is formed in the protruding body and receives the spray nozzle, wherein the concave recess is angled inwardly toward the longitudinal axis of the arcuate wall; wherein the nozzle holder has a first end and a second end, the arcuate wall extends between the first end and the second end, and the protruding body is angled inwardly toward the longitudinal axis from the second end toward the first end; wherein the protruding body has a radial wall located at the first end of the nozzle holder, an end surface opposite the radial wall at the second end of the nozzle holder, and a semi-cylindrical wall that extends axially between the radial wall and the end surface; and wherein the radial wall has a radial surface that extends perpendicularly relative to the longitudinal axis, and the end surface is angled outwardly from the longitudinal axis toward the first end of the nozzle holder, wherein the radial wall has a nozzle retaining surface that opposes the radial surface and defines a first end of the concave recess, the nozzle retaining surface being perpendicular to the semi-cylindrical wall
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 10, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731